Sherwood, Judge,
delivered the opinion of tlie court.
Plaintiff brought suit on two promissory notes. Defendant pleaded as a defense to the action, that plaintiff was indebted to him in a much larger sum for corn sold and delivered by defendant to plaintiff, at the special instance and request of the latter, and judgment was asked for the residue of such amount after satisfying the notes in suit. '
Upon trial had, withont the intervention of a jury, the claim of the defendant was disallowed, and judgment rendered for the sum claimed in the petition.
The evidence tended to show that the corn was, under the direction of the plaintiff, gathered from the premises of-the defendant, by one Glazier, to whom plaintiff had sokl.it, and also that it was purchased by plaintiff of one-Taylor, the defendant’s tenant, who, after the corn ripened, and before it was gathered, sold and received payment therefor and delivered possession thereof to plaintiff, and then left the premises.
It is entirely unnecessary to consider the declarations of law asked by defendant, as he failed in any manner to show that the corn was his. Taylor may have been the tenant of ■defendant, and may have been indebted to him, as the evidence also tended to show; but this indebtedness was not shown to have arisen from rent due, nor was it shown that any rent whatever was due to the defendant from Taylor, who under such circumstances, had 'a perfect right to sell the ■crop which he had raised on the premises.
The judgment is affirmed ;
the other judges concur.